t c no united_states tax_court jason bontrager petitioner v commissioner of internal revenue respondent docket no 5998-16l filed date p pleaded guilty in to violation of sec_7201 the basis for his conviction was that he had aided and abetted his father in evading payment of his father’s federal_income_tax liability for in p filed a petition under chapter of the bankruptcy code at sentencing in the district_court ordered p to pay restitution of dollar_figure representing of the government’s total_tax loss attri- butable to his father’s unpaid tax_liability for relying on sec_6201 r assessed the dollar_figure of restitution that p had been ordered to pay and recorded this assess- ment as a liability for p’s tax_year when p did not pay the balance of the liability r began collection action by filing a notice_of_federal_tax_lien nftl after a cdp hearing the settlement officer upheld the filing of the nftl and p timely petitioned this court held sec_6201 authorizes the irs to assess restitution that a person has been ordered to pay upon conviction of violating sec_7201 when his wrongdoing consisted of aiding_and_abetting the evasion of payment of a third party’s tax_liability held further p’s restitution liability was not discharged in the bankruptcy proceeding held further the irs collection action is sustained holly c henson for petitioner derek s pratt and rachael j zepeda for respondent opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing the irs filed the nftl to facilitate collection of criminal restitution that it had assessed against petitioner under sec_6201 that section authorizes the irs to assess and collect the amount of restitution for 1unless otherwise indicated all statutory references are to the internal reve- nue code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar failure to pay any_tax imposed under this title in the same manner as if such amount were such tax petitioner pleaded guilty in to one count of violating sec_7201 which criminalizes willful attempts to evade or defeat any_tax or the payment thereof the basis for his conviction was that he had aided and abetted his father in evading payment of his father’s federal_income_tax liability for which the irs had assessed in at sentencing petitioner was ordered to pay to the irs restitution of dollar_figure representing of the government’s tax loss relating to his father’s unpaid tax_liability for the principal question presented one of first impression in this court is whether sec_6201 authorizes the irs to assess restitution that a person has been ordered to pay upon conviction of violating sec_7201 when his wrongdoing consisted of aiding_and_abetting the evasion of payment of a third party’s tax_liability we resolve this question in respondent’s favor background the parties have submitted the case for decision without trial under rule relevant facts have been stipulated or are otherwise included in the record see rule a pursuant to rule of the federal rules of evidence we take judicial_notice of certain filings in petitioner’s criminal case see united_states v bontrager no 12-cr-00052-raj w d wash date petitioner resided in arizona when he filed his petition petitioner jason bontrager is the son of winston g bontrager winston in winston was convicted of conspiracy to commit wire fraud ordered to pay restitution of dollar_figure and sentenced to prison for several years about the time when he was released from prison the irs assessed against him dollar_figure of federal_income_tax for in petitioner lived in everett and snohomish washington then aged he had completed some coursework at seattle university and had worked at several real_estate title firms in date he established his own real_estate firm alexandria investment co inc aic of which he was the president and initially the sole shareholder from age seven until well into his adulthood petitioner had had little con- tact with his father shortly after winston was released from prison however he moved to nearby bellevue washington and offered to help petitioner with the real_estate business unwisely perhaps petitioner accepted his father’s offer 2absent stipulation to the contrary appeal of this case would lie to the u s court_of_appeals for the ninth circuit see sec_7482 where relevant to the discussion we note that court’s precedent see 54_tc_742 aff’d 445_f2d_985 10th cir winston thereafter played a significant role in the business exercising substantial control_over financing arrangements and negotiating terms for complex real_estate deals winston petitioner and others eventually became the subjects of a federal investigation into various crimes including tax crimes and mortgage fraud that investigation revealed among other things that winston had evaded payment of his outstanding federal tax and restitution liabilities by using petitioner’s real es- tate business as a front to conceal winston’s income and assets on date the u s department of justice filed a criminal infor- mation against petitioner in the u s district_court for the western district of washington the information alleged one count of violating sec_7201 and u s c sec_2 sec_7201 criminalizes any willful attempt to evade or defeat any_tax imposed by this title viz title_26 u s code or the payment thereof title u s c sec_2 provides that w hoever commits an offense against the united_states or aids abets counsels commands induces or procures its commis- sion is punishable as a principal the information alleged that petitioner from through had criminally aided and abetted winston in evading payment of winston’s federal_income_tax liability petitioner was alleged to have done this by using aic and a related real_estate company to help winston conceal assets income bank accounts and business interests the information alleged that petitioner had for example issued corporate checks to winston’s female acquaintance had used corporate funds to purchase a rolls royce for winston’s use had allowed win- ston to charge personal expenditures to a corporate credit card had titled various assets in the names of winston’s nominees and had used offshore accounts to conceal winston’s income and assets that same day petitioner pleaded guilty as charged almost two years later on date the district_court issued its judgment in petitioner’s criminal case the judgment entered on his plea stated that he was adjudicated guilty of violating sec_7201 it stated that his offense ended on date and it described the nature of his offense as aiding_and_abetting the evasion of payment of income_tax petitioner was sentenced to one year in prison and three years of supervised release at the sentencing hearing the district_court described petitioner as an upstanding member of his community but noted his very significant role in his father’s tax-evasion scheme the parties agreed that the government’s overall tax loss stemming from winston’s unpaid tax_liability was dollar_figure ie in- come tax of dollar_figure additions to tax totaling dollar_figure and statutory interest of dollar_figure while acknowledging that he could be held liable for the full amount of the tax loss petitioner asked the sentencing court to apportion the restitution obliga- tion and to assign ten percent of the total loss to him as his separate liability in light of petitioner’s lesser role in the overall scheme the district_court granted this request apportioned of the tax loss or dollar_figure to peti- tioner and ordered him to pay to the irs restitution in that amount several months before his sentencing on date petitioner filed a petition under chapter of the bankruptcy code during the bankruptcy proceed- ing the irs filed a general unsecured proof_of_claim for dollar_figure of which it ultimately received dollar_figure from the bankruptcy_estate on date several weeks after petitioner’s sentencing the u s bankruptcy court for the western district of washington closed the bankruptcy case by issuing an order of discharge that order noted that certain types of debts are not discharged in a chapter case including d ebts for most fines penalties forfeitures or criminal restitution obligations on date the irs assessed against petitioner under sec_6201 the amount of restitution the district_court had ordered him to pay dollar_figure the irs also assessed pursuant to sec_6601 underpayment interest of dollar_figure calculated from the due_date of winston’s tax_return the irs applied a credit of dollar_figure for the payment it had received from petitioner’s bank- ruptcy estate on date after petitioner did not pay the balance of the liability on notice_and_demand the irs filed an nftl upon notification petitioner timely requested a cdp hearing in his hearing request he contended that the restitution was not assessable because it was ordered for failure to pay a tax that title_26 im- posed upon his father rather than upon him petitioner’s hearing request was assigned to a settlement officer so from the irs appeals_office the so scheduled a telephone hearing for date at the hearing petitioner challenged the validity of the assessment and sought withdrawal of the lien he contended that the assessment was invalid in whole or in part because the irs had no legal authority to assess the restitu- tion the restitution obligation had been discharged in bankruptcy the irs had no legal authority to assess underpayment interest and the assessment was improperly recorded as a liability on his tax module he did not request a collection alternative the so rejected all four arguments on date the irs issued petitioner a notice_of_determination sustaining the nftl filing and he timely petitioned this court for redetermination on date the parties submitted this case for decision without trial under rule on date the parties filed a stipulation of settled issues in which respondent conceded that under this court’s decision in klein v commissioner t c __ date petitioner is not liable for underpayment interest under sec_6601 on the dollar_figure restitution-based assessment in light of that concession the issues remaining in live dispute are whether the so erred in deter- mining that the irs had authority under sec_6201 to assess the resti- tution and the restitution obligation had not been discharged in bankruptcy i standard of review discussion petitioner challenges the restitution-based assessment of dollar_figure we treat this amount as being the underlying tax_liability in this case see klein t c at __ slip op pincite the code expressly precludes review of the amount of 3the parties had originally presented as a third question for review whether the restitution obligation should be assessed on petitioner’s or tax mod- ule given respondent’s concession that petitioner is not liable for underpayment interest that question no longer has any practical importance for this case and we therefore decline to address it restitution ordered by the sentencing court see sec_6201 the amount of such restitution may not be challenged by the person against whom assessed on the basis of the existence or amount of the underlying tax_liability in any proceed- ing authorized by this title when the taxpayer’s underlying liability is not properly at issue the court reviews the so’s determination for abuse_of_discretion 114_tc_176 in this case our evaluation of the questions pre- sented turns largely on issues of law the standard of review we apply thus makes little difference as a rule we must reject the so’s determinations to the extent they were based on erroneous views of the law see 124_tc_69 whether characterized as a review for abuse_of_discretion or as a consideration ‘de novo’ of a question of law we must reject erroneous views of the law 121_tc_111 if respondent’s determination was based on erroneous views of the law and peti- tioner’s unpaid liabilities were discharged in bankruptcy then we must reject re- spondent’s views and find that there was an abuse_of_discretion ii validity of assessment the irs can make a restitution-based assessment only to the extent author- ized by sec_6201 that section provides that the secretary shall as- sess and collect the amount of restitution under an order pursuant to section of title united_states_code for failure to pay any_tax imposed under this title viz title_26 in the same manner as if such amount were such tax the parties agree that the restitution obligation at issue arose under an order pursuant to section of title they disagree however as to whether this restitution was ordered for failure to pay any_tax imposed under this title the restitution petitioner was ordered to pay equals of the govern- ment’s loss attributable to winston’s unpaid tax_liability for in petitioner’s view this restitution falls outside the scope of sec_6201 because it was ordered for failure to pay a tax that title_26 imposed not upon him but upon his father petitioner thus reads tax imposed under this title as used in sec_6201 to mean tax imposed upon him under this title the answer to the question presented depends on whether this gloss is correct 4title u s c sec provides that t he court in imposing a sentence on a defendant who has been found guilty of an offense may order restitution in accordance with section the latter section permits the court to order restitution in any criminal case to the extent agreed to by the parties in a plea agreement u s c sec a tax crimes under title_26 are covered by u s c sec a see 970_f2d_529 9th cir s ection a applies to offenses under any title of the united_states_code petitioner agreed to pay restitution as a part of his guilty plea which left the amount of the restitution to be apportioned by the sentencing court pursuant to its authority under u s c sec h we begin our inquiry as we must by considering the plain and ordinary meaning of the text congress enacted klein t c at __ slip op pincite citing 555_us_113 and 844_f3d_832 9th cir sec_6201 authorizes assess- ment and collection of restitution under an order pursuant to section of title the latter section provides as relevant here that t he court in imposing a sentence on a defendant who has been found guilty of an offense may or- der restitution in accordance with u s c section we thus start with the district court’s sentencing order that order stated that petitioner was adjudicated guilty of violating sec_7201 sec_7201 criminalizes any willful attempt in any manner to evade or defeat any_tax imposed by this title or the payment thereof the elements of a sec_7201 of- fense are willfulness the existence of a tax_deficiency and an affirm- ative act constituting an evasion or attempted evasion of the tax 488_f3d_1070 9th cir citing 380_us_343 the second element is equivalent to a failure_to_pay_tax see 832_f2d_1110 9th cir noting that the first two elements of a sec_7201 offense are the same as the elements of an offense under sec_7203 which criminalizes any willful failure_to_pay_tax 607_fedappx_645 9th cir it is undisputed that sec_7203 is a lesser included offense of sec_7201 the sentencing order described the nature of petitioner’s offense as aiding_and_abetting the evasion of payment of income_tax within the meaning of u s c sec_2 this section does not make aiding_and_abetting a distinct crime rather it provides that a person who aids abets counsels commands induces or procures the commission of an offense against the united_states is punishable as a principal see 957_f2d_703 9th cir sec- tion does not establish ‘an offense’ of which a defendant may be convicted it merely determines which offenders may be punished as principals restitution orders in this setting are thus based on the underlying crime not on the aiding_and_abetting sec_6201 authorizes the commissioner to assess and collect the amount of restitution under a sentencing order for failure to pay any_tax imposed under this title petitioner was convicted of violating sec_7201 he was thus found guilty of attempting to evade or defeat a tax imposed by this title or the payment thereof because failure to pay a tax imposed by title_26 was an element of the offense with which petitioner was charged and because he was convicted of that offense sec_6201 by its terms authorized respondent to assess and collect the amount of restitution that petitioner was ordered to pay petitioner notes correctly that the tax the payment of which he was con- victed of evading was not originally imposed upon him by title_26 but neither sec_7201 nor sec_6201 requires that this be the case sec_7201 criminalizes any willful attempt to evade payment of any_tax imposed by this title sec_6201 authorizes the assessment of restitution for failure to pay any_tax imposed under this title petitioner was ordered to pay restitution for aiding_and_abetting winston’s failure to pay federal_income_tax that tax was clearly a tax imposed under this title the phrase any_tax imposed under this title in sec_6201 contains no limiting language read naturally the word ‘any’ has an expansive meaning 520_us_1 in gonzales the supreme court was called upon to interpret the meaning of the phrase any other term of impris- onment as used in u s c sec_924 c because congress had in- cluded no language limiting the scope of any the court held that any term of imprisonment must be construed as referring to all ‘terms of imprison- ment ’ including those imposed by state courts see gonzales u s pincite reasoning similarly here we conclude that the term any_tax imposed under this title includes all taxes imposed under title_26 the tax that petitioner was convicted of willfully attempting to evade the payment of--winston’s income_tax_liability for 1994--was a tax imposed under this title because failure to pay a tax imposed under this title was an element of the crime of which petitioner was convicted sec_6201 authorized respondent to assess and collect that restitution the statute’s text does not support the limiting gloss that petitioner seeks to place upon it the statute’s purpose likewise counsels rejection of petitioner’s proposed construction historically principal responsibility for restitution has lain with the financial litigation unit flu at the u s attorney’s office klein t c at __ slip op pincite the flu reported restitution payments to the sentencing court and eventually transmitted the funds to the irs ibid but before the irs typically had no account receivable against which restitution payments it re- ceived could be credited because it usually had not yet completed or even begun a civil examination of the defendant taxpayer and assessed the tax sec_6201 cured this problem by allowing the irs to assess and collect the resti- tution amount immediately as if such amount were such tax see klein t c at __ slip op pincite if the irs cannot assess restitution of the sort involved here the problem congress aimed to solve in would be perpetuated for a subset of restitution payments indeed the problem would be particularly acute in this context the irs cannot commence an examination of petitioner to determine winston’s civil tax_liability thus it could never make an assessment against petitioner for that tax unless permitted to do so by sec_6201 and this problem could arise in the case of restitution ordered not just for violations of sec_7201 but for violations of other code provisions see eg sec_7202 willful failure to collect or pay over tax and willful failure_to_file supply information or pay tax we decline to find a gap in the statutory scheme in the absence of any textu- al evidence suggesting that such gap exists we thus conclude that sec_6201 authorized the irs to assess the restitution at issue that section directs the commissioner to assess and collect restitution ordered for failure to pay any_tax imposed under this title sec_6201 winston’s federal_income_tax was a tax imposed under this title and petitioner was convicted of violating sec_7201 which involved willful failure to pay that tax the plain language of the statute supported by the policy goal congress sought to achieve justifies the assessment of restitution in these circumstances iii bankruptcy discharge petitioner asserts that his restitution obligation was discharged in his bankruptcy proceeding under the bankruptcy code restitution obligations imposed under title are generally excepted from a chapter discharge see u s c secs a b 154_br_276 bankr d n d r estitution owing to the irs as part of the debtor’s criminal sentence is not dischargeable indeed the discharge order that petitioner received stated that d ebts for most fines penalties forfeitures or criminal restitution obligations are not discharged however certain actions taken by a creditor during a bankruptcy proceed- ing may result in the creditor’s waiving the nondischargeability of his claim see eg in re garrett wl at b a p 9th cir date hold- ing that creditor waived claim of nondischargeability by failing to raise certain 5petitioner contends that he cannot be held responsible for his father’s tax_liability for which arose before he and winston began doing business to- gether this is an impermissible attempt to relitigate the criminal case petitioner pleaded guilty to a violation of sec_7201 and he was punishable as a principal for that crime he was ordered to pay restitution for evading payment of a tax imposed under title_26 and he cannot now challenge the restitution he was ordered to pay see sec_6201 claims during the bankruptcy case petitioner asserts that a waiver occurred here specifically he contends that the irs waived the nondischargeability of the resti- tution obligation by filing a claim as a general unsecured creditor in petitioner’s chapter case contrary to petitioner’s view nothing in the bankruptcy code prevents a creditor of a nondischargeable debt from filing a claim generally all properly filed creditor claims are allowed in a bankruptcy case unless expressly disallowed by the bankruptcy court under a specific provision see u s c sec_502 b d e none of these provisions disallows claims for nondischarge- able debts and no provision of the bankruptcy code prevented the irs from filing a claim or attached any adverse consequences to its doing so further the irs properly filed its claim as a general unsecured creditor because the irs had not assessed the restitution obligation at the time of peti- tioner’s bankruptcy let alone filed an nftl it was required to file its claim as a general unsecured creditor see 237_br_918 bankr n d tex holding that the irs could file only a general unsecured claim when it had not filed an nftl before the commencement of the chapter case peti- tioner has cited no legal authority for the proposition that the irs’ filing of this claim effected a waiver of any kind in sum we conclude that petitioner’s restitution obligation was not dis- charged in his prior bankruptcy and that sec_6201 authorized the com- missioner to assess and collect that amount as if it were a tax taking account of respondent’s concession that the restitution-based assessment does not attract underpayment interest under sec_6601 we will sustain the collection action as set forth in the notice_of_determination to reflect the foregoing an appropriate decision will be entered
